In a proceeding under article 78 of the Civil Practice Act, to review a determination of the State Rent Administrator, which revoked a certificate of eviction previously granted by him, the order at Special Term annuls the determination and directs the Administrator to issue the certificate. Order reversed on the law, without costs, the proceeding dismissed, and determination confirmed. The Special Term having remitted the matter to the Administrator for further consideration, he was empowered to change his determination. (Matter of Yasser v. MeGoldrick, 282 App. Div. 1056.) The Administrator found that there was an immediate and compelling for the sought, but found that the landlord had failed to prove good faith. There is substantial evidence to support the finding. Adel, Wenzel, Schmidt and Murphy, JJ., concur; Nolan, P. J., concurs in result.